Title: From Hannah Phillips Cushing to Abigail Smith Adams, 11 September 1811
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My Dear Madam
Scituate September 11th. 1811:

Not one ray of information has reached us respecting your Family, or my Dear Mrs Cranch’s ill health, since your letter written the day after leaving here. I cannot but hope that she is convalesent, & that you my Friend with her Family & others, may yet be blessed with her society on earth a while longer. But if it should be otherwise directed by an allwise Providence, I doubt not but that you will submit with christian resignation. It gave me much pleasure to learn by Mrs Adams when here that your fears respecting Mrs Smiths tumour were in a great measure removed, & hope & pray that they may wholy subside. A short time since I obtained a letter from Mrs Phillips, in reply to your request. She says I am sorry to say that the cancer which seemed entirely healed by the use of dock root, has again broke out & threatens to prove fatal to the sufferer. It must be recollected however, that it is in this case hereditary disease as the father, & grandfather, of Mr Williams, have both fallen victtims to it. When Mr. Ws. began the use of this remedy his cancer which was upon the throat, was in such a state that it would have terminated his existence in a little time. It was three months before Mrs Williams could perceive the smallest benefit resulting from the most punctual observance of all the rules laid down to her; It then slowly began to heal, & during three years seemed perfectly well. If it does not therefore effect a permanent cure, it is certainly well worth the trial since a valuable life has been so much prolonged by it. “That it may prove useful to Mrs Smith & remove all cause for apprehention is my sincere & ardent wish.” Mrs Phillips begs to be most respectfully remembered to you & Family in  which myself & Sisters all join heartily. Now for the Receipt. Boil a large handful of yellow dockroot in an iron vessel with three pints of spring water untill it is soft enough to spread upon a cloth, which must be applied to the wound, & renewed three times in a day. Every time you change the poultice the cancer must be washed, or spunged, with a strong decoction of the Dock root. The paticent should drink a wine glass of the same twise during the day. The Root must be dug between Octr. & April, The best way of applying the poultice is in a fine lawn bag. The long narrow leaf Dock is the kind.
I hope Mrs Smith will have no occation to try the root. It would give me satisfaction to see her at Quincy next month, as we contemplate going from this to Plymouth the last of this, to pass a week, & then onward—All my family are in good health except sister Cushing, who never enjoys firm health. Sister Phillips is always in low spirits at this time of the year. Indeed it is a memorable month to us all for afflictions. My blessed Husband departed the 13th. My beloved Brother George Phillips 14th., & his son George 17th., And my beloved Niece Mrs Palfrey was confined the 10th., which proved her death. But it can do no good to the dead, or the living, to spend our days in weeping. She has assuredly had great trials, greater than most people. But I tell her all we have to do, is to do our duty to God, & man, & thereby be prepared to follow them. My dear Hannah  P  arrived in Boston last week, with her Brother William, & we expect them here on Saty. Miss Smith, & Miss S Adams, have disappointed us in a visit this summer, as heretofore. Present my kind love to Mrs Cranch, who is often in my mind, & regards to the Judge. Mrs S Adams we hope has regaind her health. The weather was so warm when she & Mrs Smith, were here for the first time, that I fear they will not be desirous to come again. My regards to Mr. & Mrs T Adams & respects to The President with which I conclude your Affectionate Friend
H Cushing